                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

GSE CONSULTING, INC.

                     Plaintiff,

v.                                                          Case No. 6:20-cv-1853-Orl-37DCI

L3HHARRIS TECHNOLOGIES, INC.

                     Defendant.

______________________________________

                   CERTIFICATE OF INTERESTED PERSONS AND
                     CORPORATE DISCLOSURE STATEMENT

      I hereby disclose the following pursuant to this Court’s Order on Interested Persons and
Corporate Disclosure:

       1.      The name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in a party to this action or in
the outcome of this action, including subsidiaries, conglomerates, affiliates, parent
corporations, publicly-traded companies that own 10% or more of a party’s stock, and all
other identifiable legal entities related to a party:

       a.     Plaintiff, GSE CONSULTING, INC.

       b.     Robert J. Stovash, Esq., Stovash, Case & Tingley, P.A., counsel for Plaintiff.

       c.     Defendant, L3HARRIS TECHNOLOGIES, INC.

       d.     James V. Etscorn, Esq.; William C. Bergmann, Esq.; Joshua R. Jacobson, Esq.;
              Baker & Hostetler, LLP, counsel for Defendant.


      2.     The name of every other entity whose publicly-traded stock, equity, or debt
may be substantially affected by the outcome of the proceedings:

       None known at this time.
       3.     The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty
largest unsecured creditors) in bankruptcy cases:

         None known at this time.

      4.      The name of each victim (individual or corporate) of civil and criminal
conduct alleged to be wrongful, including every person who may be entitled to restitution:

         None known at this time.

         5.     Check one of the following:

 X      a. I certify that I am unaware of any actual or potential conflict of interest involving the
District Judge and Magistrate Judge assigned to this case and will immediately notify the Court
in writing upon learning of any such conflict.

- or –

_____ b. I certify that I am aware of a conflict or basis of recusal of the District Judge or
Magistrate Judge as follows:



Dated: November 11, 2020                              Respectfully submitted,

                                                      s/ Joshua R Jacobson
                                                      James V. Etscorn
                                                      Florida Bar No.: 705111
                                                      William C. Bergmann
                                                      Admitted Pro Hac Vice
                                                      Joshua R. Jacobson
                                                      Florida Bar No.: 1002264
                                                      BAKER & HOSTETLER LLP
                                                      200 South Orange Avenue, Suite 2300
                                                      Orlando, FL 32801-3432
                                                      Email: jetscorn@bakerlaw.com
                                                      wbergmann@bakerlaw.com
                                                      jjacobson@bakerlaw.com
                                                      psalemi@bakerlaw.com
                                                      pkenaley@bakerlaw.com
                                                      Telephone: 407.649.4000
                                                      Facsimile: 407.841.0168

                                                      Attorneys for L3Harris Technologies, Inc.



                                                  2
                                CERTIFICATE OF SERVICE

        This is to certify that on November 11, 2020, I have caused a copy of the foregoing
Defendant’s Certificate of Interested Persons and Corporate Disclosure Statement to be
electronically filed with the Clerk of the Court by using the CM/ECF system, which will send a
notice of electronic filing to all counsel of record.

Robert J. Stovash
Primary Email: rstovash@sctlaw.com
Secondary Email: droman@sctlaw.com
The VUE at Lake Eola
220 N. Rosalind Ave.
Orlando, FL 32801
Telephone: (407)316-0393
Attorney for Plaintiff, GSE Consulting, Inc.

                                               s/ Joshua R Jacobson




                                               3
